IN THE SUPREME COURT OF THE STATE OF DELAWARE

DALLAS H. DRUMMOND,                           §
                                              §
           Defendant Below-                   §   No. 94, 2017
           Appellant,                         §
                                              §
           v.                                 §   Court Below—Superior Court
                                              §   of the State of Delaware
STATE OF DELAWARE,                            §
                                              §   Cr. ID 1004007691
           Plaintiff Below-                   §
           Appellee.                          §

                                  Submitted: March 8, 2017
                                  Decided:   April 20, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                            ORDER

           This 20th day of April 2017, it appears to the Court that:

           (1)    On February 28, 2017, the Court received appellant Dallas

Drummond’s notice of appeal purportedly from a Superior Court order dated

January 2, 2015. A review of the Superior Court docket reflected no order entered

on that date.          However, the docket reflected that the Superior Court denied

Drummond’s first motion for postconviction relief on March 7, 2016.

           (2)    On March 3, 2017, the Senior Court Clerk issued a notice directing

Drummond to show cause why his appeal should not be dismissed as untimely.1


1
    Del. Supr. Ct. R. 6(a)(iv).
Drummond filed a response on March 8, 2017. Although it is not entirely clear,

Drummond appears to assert that, although his former counsel informed him that

his motion for postconviction relief had been denied, the Superior Court never

informed him that he could file an appeal.

       (3)     Time is a jurisdictional requirement.2 A notice of appeal from the

denial of postconviction relief must be received by the Office of the Clerk of this

Court within thirty days after the postconviction judgment is entered upon the

docket.3 An appellant’s pro se status does not excuse a failure to comply strictly

with the jurisdictional requirements of Supreme Court Rule 6.4

       (4)     This Court cannot consider an untimely appeal unless an appellant can

demonstrate that the failure to file a timely notice of appeal is attributable to court-

related personnel.5 Drummond has not made such a showing in this case. Thus,

the Court concludes that his appeal must be dismissed.

       NOW, THEREFORE, IT IS ORDERED that the appeal is DISMISSED.

                                             BY THE COURT:


                                             /s/ Collins J. Seitz, Jr.
                                                    Justice



2
  Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
3
  Del. Supr. Ct. R. 6(a)(iv), 10(a).
4
  Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
5
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).


                                               -2-